DETAILED ACTION
Claim Objections
1.	Claim 10 is objected to because of the following: The numbering of claims is not in accordance with 37 CFR 1.126. Misnumbered second claim 10 should be renumbered as claim 11. For examination purposes misnumbered second claim 10 will be treated as claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3. 	Claims 7-13 and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 7 recites the limitation “the periphery of the plurality of troughs” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
	b. Claim 9 recites the limitation “the underside of the tray top” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
	c. Claim 10 recites the limitation “the inner walls of the drink basin” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
	d. Claim 11 recites the limitation “the top surface of the tray top” in line 2. There is insufficient antecedent basis for this limitation in the claim.
	e. Claim 12 recites the limitation “the top surface of the tray top” in line 2. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 12 recites the limitation “the underside of the tray top” in line 2. There is insufficient antecedent basis for this limitation in the claim.
f. Claim 13 recites the limitation “the direction of tilting of the tray base” in line 2. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 13 recites the limitation “ the There is insufficient antecedent basis for this limitation in the claim.
g. Claim 15 recites the limitation “the spike formed integral to the spiked tank basin” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
h. Claim 17 recites the limitation “the center of the spiked tank basin” in line 2. There is insufficient antecedent basis for this limitation in the claim.
i. Claim 19 recites the limitation “the first arc” in line 1. There is insufficient antecedent basis for this limitation in the claim as only “a first arc shaped opening” was recited previously in the claim previously in claim 18.
j. Claims 8, 10, 16, and 18 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 2, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuntz (US 2,635,382) in view of Smiley (US 2,781,607).  
	a. Regarding claim 1, Kuntz teaches a bait insert comprising tank 31 filled with liquid bait 30 having a discharge port 32 [a liquid poison reservoir 31 is in the form of an inverted bottle having a restricted neck 32, col. 2 lines 49-50]; a tray top having an engagement port 34 and a drinking area [A shallow drinking tray 39, col. 2 line 35], wherein engagement port 34 engages with discharge port 32 31 [The neck 32 is provided with external threads 33 which are engageable by a botton cap 34, col. 2 lines 50-52], the drinking area provides external access to the liquid bait [liquid poison 30 is placed in the tray 33 and is available to rats, col. 2 lines 38-39 FIGS. 1-3], and a tray base [bottom of the drinking tray 39, col. 3 line 1] sealed to the tray top.  
	Kuntz does not specifically teach a tray base comprises a plurality of troughs forming an internal flow path for the liquid bait to flow to and from the tank to the drinking area of the tray top. Smiley teaches a tray base comprises a plurality of troughs 28, 30, 32 [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2] forming an internal flow path for the liquid bait to flow to and from tank 20 [cylindrical bottle or container 20 which is adapted to be arranged in an inverted position and which contains a liquid poison for rodents, col. 1 lines 65-67] to the drinking area [any mice, rats, or the like that enter through the apertures 14 will be poisoned by the flow of fluid from the container 20 into the food receptacle 28, col. 2 lines 16-18] for the purpose of providing a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz to include a tray base comprises a plurality of troughs forming an internal flow path for the liquid bait to flow to and from the tank to the drinking area of the tray top as taught by Smiley because doing so would have provided a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank.  
	b. Regarding claim 2, Kuntz in view of Smiley teaches (references to Smiley) the bait insert according to claim 1 having the plurality of troughs 28, 30, 32 of the tray base [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2]. Kuntz in view of Smiley does not specifically teach the plurality of troughs comprises a tank basin configured to collect and release the liquid bait; drink basin configured to store and provides external access to the liquid bait; and a flow channel connecting the tank basin and the drink basin configured to provide a flow path for the liquid bait to and from the tank basin, and to and from the drink basin. Smiley teaches tank basin 28 22 [cylindrical bottle or container 20 which is adapted to be arranged in an inverted position and which contains a liquid poison for rodents, col. 1 lines 65-67; the flow of fluid from the container 20 into the food receptacle 28, col. 2 lines 16-18]; drink basin 30, 32 configured to store and provides external access to the liquid bait; and a flow channel connecting the tank basin and the drink basin configured to provide a flow path for the liquid bait to and from the tank basin, and to and from the drink basin [the receptacles receiving poison by gravity feed from a container, col. 1 lines 28-29; receptacle 28 being in intimate relation with the food in receptacles 30 and 32 and by capillary action will cause the poisoning of the food in receptacles 30 and 32, col. 2 lines 19-22] for the purpose of providing a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz to include the plurality of troughs comprises a tank basin configured to collect and release the liquid bait; drink basin configured to store and provides external access to the liquid bait; and a flow channel connecting the tank basin and the drink basin configured to provide a flow path for the liquid bait to and from the tank basin, and to and from the drink basin as taught by Smiley because doing so would have provided a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank.  
c. Regarding claim 12, Kuntz in view of Smiley teaches (references to Kuntz) the bait insert according to claim 2 wherein engagement port 34 of the tray top projects from the top surface of the tray top [The neck 32 is provided with external threads 33 which are engageable by a botton cap 34, col. 2 lines 50-52]. Kuntz further teaches the engagement port projects from the underside 35 of the tray top.  

7. 	Claims 3-6, 13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuntz (US 2,635,382) in view of Smiley (US 2,781,607) and Payton et al. (US 6,041,542).
according to claim 2 wherein the plurality of troughs 28, 30, 32 comprises the tank basin, the flow channel and the drink basin [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2].
Kuntz in view of Smiley does not specifically teach a spill recapture area surrounding the tank basin, flow channel and drink basin. Payton teaches spill recapture area 15 [Inner divider 15 is inserted into inner container 121 and functions to prevent spills and leaks of poison, col. 7 lines 24-26; Interior divider 15 is comprised of two domes 64, 66, col. 3 line 59;  surrounding domes 64, 66 is a peripheral trench, col. 3 lines 66-67; Dome 64 is of sufficient volume to contain the liquid poison displaced from reservoir 17 when the bait station is turned on its side, col. 6 lines 64-67, FIG. 4] surrounding the tank basin, flow channel and drink basin for the purpose of providing a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley to include a spill recapture area surrounding the tank basin, flow channel and drink basin as taught by Payton because doing so would have provided a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled. 
b. Regarding claim 4, Kuntz in view of Smiley and Payton teaches (references to Smiley) the bait insert according to claim 3 having the plurality of troughs 28, 30, 32 [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2]. Kuntz in view of Smiley and Payton teaches (references to Payton) the bait insert according to claim 3 configured to allow spilling of the liquid bait from at least one of the tank basin, the flow channel, and the drink basin into spill recapture area 15 [Inner divider 15 is inserted into inner container 121 and functions to prevent spills and leaks of poison, col. 7 lines 24-26; Interior divider 15 is comprised of two domes 64, 66, col. 3 line 59;  surrounding domes 64, 66 is a peripheral trench, col. 3 lines 66-67; Dome 64 is of sufficient volume to contain the liquid poison displaced from reservoir 17 when the bait station is turned on its side, col. 6 lines 64-67, FIG. 4]. 
c. Regarding claim 5, Kuntz in view of Smiley and Payton teaches (references to Smiley) the bait insert according to claim 4 having the tank basin and spill recapture area 15 [Inner divider 15 is inserted into inner container 121 and functions to prevent spills and leaks of poison, col. 7 lines 24-26; Interior divider 15 is comprised of two domes 64, 66, col. 3 line 59;  surrounding domes 64, 66 is a peripheral trench, col. 3 lines 66-67; Dome 64 is of sufficient volume to contain the liquid poison displaced from reservoir 17 when the bait station is turned on its side, col. 6 lines 64-67, FIG. 4]. 
Kuntz in view of Smiley and Payton does not specifically teach a first gap formed between the tank basin and spill recapture area upon assembly of the tray base and tray top. Payton teaches first gap 17 formed between the tank basin 11 and spill recapture area 15 upon assembly of the tray base and tray top [This space between interior divider 15 and the base floor 19 of station base 11 forms poison reservoir 17, col. 3 lines 52-54, FIG. 1] for the purpose of providing space between the tank basin and spill recapture area allowing maximal volume of liquid poison to be contained within the bait station to minimize the frequency that the bait station must be refilled. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley and Payton to include a first gap formed between the tank basin and spill recapture area upon assembly of the tray base and tray top as taught by Payton because doing so would have provided space between the tank basin and spill recapture area allowing maximal volume of liquid poison to be contained within the bait station to minimize the frequency that the bait station must be refilled.  
d. Regarding claim 6, Kuntz in view of Smiley and Payton teaches (references to Smiley) the bait insert according to claim 4 having the drink basin and spill recapture area 15 [Inner divider 15 is inserted into inner container 121 and functions to prevent spills and leaks of poison, col. 7 lines 24-26; Interior divider 15 is comprised of two domes 64, 66, col. 3 line 59;  surrounding domes 64, 66 is a peripheral trench, col. 3 lines 66-67; Dome 64 is of sufficient volume to contain the liquid poison displaced from reservoir 17 when the bait station is turned on its side, col. 6 lines 64-67, FIG. 4]. Kuntz in view of Smiley and Payton does not specifically teach a second gap formed between the drink basin and the spill recapture area upon assembly of the tray base and the tray top. Payton teaches a second gap 233 formed between the drink basin 231 and spill recapture area upon assembly of the tray base and the tray top [interior divider 15 is placed on top of tray 231. Annular lip 203 on interior divider 15 fits on top of lip 213. Lip 213 is resting on ledge 201 in base 211. In this way the tray is held at the bottom of base 211 with the interior divider 15 positioned above ledge 201, col. 8 lines 16-21; The interior of tray 231 forms liquid poison reservoir 233 col. 8 lines 34-35] for the purpose of providing space between the drink basin and the spill recapture area allowing liquid poison to be contained within a removable tray, allowing for easier assembly of the bait station, and making the bait station very resistant to spills or leaks. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley and Payton to include a second gap formed between the drink basin and the spill recapture area upon assembly of the tray base and the tray top as taught by Payton because doing so would have provided space between the drink basin and the spill recapture area allowing liquid poison to be contained within a removable tray, allowing for easier assembly of the bait station, and making the bait station very resistant to spills or leaks.  
e. Regarding claim 13, Kuntz in view of Smiley teaches (references to Smiley) the bait insert according to claim 1 having drink basin 30, 32, the flow channel [the receptacles receiving poison by gravity feed from a container, col. 1 lines 28-29; receptacle 28 being in intimate relation with the food in receptacles 30 and 32 and by capillary action will cause the poisoning of the food in receptacles 30 and 32, col. 2 lines 19-22], and tank basin 28.
Kuntz in view of Smiley does not specifically teach the direction of tilting of the tray base to reclaim the liquid bait into the tank. Payton teaches the direction of tilting of the tray base to reclaim the liquid bait into the tank [Inner divider 15 is inserted into inner container 121 and functions to prevent spills and leaks of poison, col. 7 lines 24-26; Interior divider 15 is comprised of two domes 64, 66, col. 3 line 59;  surrounding domes 64, 66 is a peripheral trench, col. 3 lines 66-67; Dome 64 is of sufficient volume to contain the liquid poison displaced from reservoir 17 when the bait station is turned on its side, col. 6 lines 64-67, FIG. 4] for the purpose of providing a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley to include the direction of tilting of the tray base to reclaim the liquid bait into the tank as taught by Payton because doing so would have provided a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled.
Kuntz in view of Smiley and Payton does not specifically teach a drain indicator indicating the direction of tilting. Applicant’s disclosure fails to identify the criticality of the claimed limitation. Therefore, the limitation has not been given patentable weight. It would have been an obvious design choice to include a drain indicator indicating the direction of tilting because doing so would have provided suitable indicia to guide usage by end users.
f. Regarding claim 20, Kuntz teaches a feeder tray comprising a tray top having an engagement port 34 and a drinking area [A shallow drinking tray 39, col. 2 line 35], wherein engagement port 34 engages provides connection with an external component 32 [The neck 32 is provided with external threads 33 which are engageable by a botton cap 34, col. 2 lines 50-52] and the drinking area serves as an external access to a liquid 30 [liquid poison 30 is placed in the tray 33 and is available to rats, col. 2 lines 38-39 FIGS. 1-3]; and a tray base [bottom of the drinking tray 39, col. 3 line 1] sealed to the tray top forming an internal flow path for the liquid to flow to and from the tank to the drinking area of the tray top.
Kuntz does not specifically teach the internal flow paths are formed by a plurality of troughs comprising a tank basin configured to collect and release the liquid; a drink basin configured to store and provides external access to the liquid; and a flow channel connecting the tank basin and the drink basin 28, 30, 32 [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2] comprising a tank basin 28 configured to collect and release liquid 22 [cylindrical bottle or container 20 which is adapted to be arranged in an inverted position and which contains a liquid poison for rodents, col. 1 lines 65-67; the flow of fluid from the container 20 into the food receptacle 28, col. 2 lines 16-18]; drink basin 30, 32 configured to store and provides external access to the liquid; and a flow channel connecting the tank basin and the drink basin configured to provide a flow path for the liquid to and from the tank basin and to and from the drink basin [the receptacles receiving poison by gravity feed from a container, col. 1 lines 28-29; receptacle 28 being in intimate relation with the food in receptacles 30 and 32 and by capillary action will cause the poisoning of the food in receptacles 30 and 32, col. 2 lines 19-22] for the purpose of providing a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz to include the internal flow paths are formed by a plurality of troughs comprising a tank basin configured to collect and release the liquid; a drink basin configured to store and provides external access to the liquid; and a flow channel connecting the tank basin and the drink basin configured to provide a flow path for the liquid to and from the tank basin and to and from the drink basin as taught by Smiley because doing so would have provided a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank.
Kuntz in view of Smiley does not specifically teach a spill recapture area surrounding the tank basin, the flow channel and the drink basin configured to reclaim spilling of the liquid from at least one of the tank basin, the flow channel and the drink basin. Payton teaches spill recapture area 15 [Inner divider 15 is inserted into inner container 121 and functions to prevent spills and leaks of poison, col. 7 lines 24-26; Interior divider 15 is comprised of two domes 64, 66, col. 3 line 59;  surrounding domes 64, 66 is a peripheral trench, col. 3 lines 66-67; Dome 64 is of sufficient volume to contain the liquid poison displaced from reservoir 17 when the bait station is turned on its side, col. 6 lines 64-67, FIG. 4] surrounding the tank basin, flow channel and drink basin for the purpose of providing a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley to include a spill recapture area surrounding the tank basin, flow channel and drink basin as taught by Payton because doing so would have provided a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled.
8. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuntz (US 2,635,382) in view of Smiley (US 2,781,607) and Bajomi et al. (US Patent Publication 2015/0147289).
a. Regarding claim 9, Kuntz in view of Smiley teaches (references to Kuntz) the bait insert according to claim 2 having the drinking area of the tray top [A shallow drinking tray 39, col. 2 line 35].
 Kuntz in view of Smiley does not specifically teach a rectangular hole with smooth edges having an overhang projecting from the underside of the tray top. Bajomi teaches rectangular hole 14 with smooth edges having an overhang projecting from the underside of the tray top [FIG. 1] for the purpose of providing a rodent bait station having a drinking area of the tray top for containing a liquid bait including a rodenticide material that is as accessible as possible to encourage a rodent to consume the rodenticide material contained in the bait.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley to include a rectangular hole with smooth edges having an overhang projecting from the underside of the tray top as taught by Bajomi because doing so would have provided a rodent bait station having a drinking area of the tray top for as accessible as possible to encourage a rodent to consume the rodenticide material contained in the bait.  

9. 	Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuntz (US 2,635,382) in view of Smiley (US 2,781,607) and Mayo et al. (US Patent Publication 2006/0191189).
a. Regarding claim 14, Kuntz teaches a spiked bait insert comprising a sealed tank 31 filled with a liquid bait 30 having a discharge port 32 [a liquid poison reservoir 31 is in the form of an inverted bottle having a restricted neck 32, col. 2 lines 49-50]; a tray top having an engagement port 34 and a drinking area [A shallow drinking tray 39, col. 2 line 35], engagement port 34 engages with discharge port 32 of tank 31 [The neck 32 is provided with external threads 33 which are engageable by a botton cap 34, col. 2 lines 50-52] and the drinking area provides external access to the liquid bait [liquid poison 30 is placed in the tray 33 and is available to rats, col. 2 lines 38-39 FIGS. 1-3]; and a spiked tray base [shallow drinking tray 39 is fixed in position on the shelf 23 against the inside of the front panel 22 by means of nails or the like 40, col. 2 lines 35-37].
Kuntz does not specifically teach a tray base includes a plurality of troughs forming an internal flow path for the liquid bait to and from the tank to drinking area of the tray top. Smiley teaches a tray base comprises a plurality of troughs 28, 30, 32 [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2] forming an internal flow path for the liquid bait to and from tank 20 [cylindrical bottle or container 20 which is adapted to be arranged in an inverted position and which contains a liquid poison for rodents, col. 1 lines 65-67] to the drinking area [any mice, rats, or the like that enter through the apertures 14 will be poisoned by the flow of fluid from the container 20 into the food receptacle 28, col. 2 lines 16-18] for the purpose of providing a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz to include a tray base includes a plurality of troughs forming an internal flow path for the liquid bait to and from the tank to drinking area of the tray top baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank.
Kuntz in view of Smiley does not specifically teach a discharge port sealed with a foil, a spike integral to the spiked tray base configured to pierce the foil to allow the liquid bait to flow from the sealed tank to the spiked tray. Mayo teaches a discharge port sealed with foil 10 [A poly/foil laminate seal, as at 10 [0034]], a spike 19 integral to the spiked tray base configured to pierce the foil to allow the liquid bait to flow from the sealed tank to the spiked tray [a pair of piercing elements, as at 19, including an arcuate segment 20 and canted spike 21, on each end of the reservoir, and these aid in providing for further piercing of the film, to assure that all of the insecticide contained therein will be able to flow downwardly, into the reservoir 9, in order to charge the bait station [0039]] for the purpose of providing an activatable bait station including a piercing spike extending upwardly for piercing the seal of a container holding a supply of liquid poison intact until it is punctured by the spike to allow for the deposition into the base in order to charge the bait station when prepared for usage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley to include a discharge port sealed with a foil, a spike integral to the spiked tray base configured to pierce the foil to allow the liquid bait to flow from the sealed tank to the spiked tray as taught by Mayo because doing so would have provided an activatable bait station including a piercing spike extending upwardly for piercing the seal of a container holding a supply of liquid poison intact until it is punctured by the spike to allow for the deposition into the base in order to charge the bait station when prepared for usage.  
b. Regarding claim 15, Kuntz in view of Smiley and Mayo teaches (references to Smiley) the spiked bait insert according to claim 1 having the plurality of troughs 28, 30, 32 of the tray base [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2]. Kuntz in view of Smiley and Mayo teaches (references to Mayo) the spiked bait insert according to claim 1 having a spiked tank basin with spike 19 formed integral to the spiked tank basin [a pair of piercing elements, as at 19, including an arcuate segment 20 and canted spike 21, on each end of the reservoir, and these aid in providing for further piercing of the film, to assure that all of the insecticide contained therein will be able to flow downwardly, into the reservoir 9, in order to charge the bait station [0039]].
Kuntz in view of Smiley and Mayo does not specifically teach a drink basin configured to store and provides external access to the liquid bait; and a flow channel connecting the tank basin and the drink basin configured to provide a flow path for the liquid bait to and from the tank basin and to and from the drink basin. Smiley teaches drink basin 30, 32 configured to store and provides external access to the liquid bait 22 [cylindrical bottle or container 20 which is adapted to be arranged in an inverted position and which contains a liquid poison for rodents, col. 1 lines 65-67; the flow of fluid from the container 20 into the food receptacle 28, col. 2 lines 16-18] and a flow channel connecting tank basin 28 and drink basin 30, 32 configured to provide a flow path for the liquid bait to and from the tank basin, and to and from the drink basin [the receptacles receiving poison by gravity feed from a container, col. 1 lines 28-29; receptacle 28 being in intimate relation with the food in receptacles 30 and 32 and by capillary action will cause the poisoning of the food in receptacles 30 and 32, col. 2 lines 19-22] for the purpose of providing a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz to include the drink basin configured to store and provides external access to the liquid bait; and a flow channel connecting the tank basin and the drink basin configured to provide a flow path for the liquid bait to and from the tank basin, and to and from the drink basin as taught by Smiley because doing so would have provided a simple baited poison trap that is easy to bait and inexpensive to manufacture with receptacles receiving poison by gravity feed from a tank so any mice, rats, or the like that enter will be poisoned by the flow of fluid from the tank.

10. 	Claims 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuntz (US 2,635,382) in view of Smiley (US 2,781,607), Mayo et al. (US Patent Publication 2006/0191189), and Payton et al. (US 6,041,542).
wherein the plurality of troughs 28, 30, 32 comprises the tank basin, the flow channel, and the drink basin [trough-like receptacle 28 centrally disposed between two other receptacles 30 and 32, col. 2 lines 1-2]. Kuntz in view of Smiley and Mayo teaches (references to Mayo) the spiked bait insert according to claim 15 having the spiked tank basin [a pair of piercing elements, as at 19, including an arcuate segment 20 and canted spike 21, on each end of the reservoir, and these aid in providing for further piercing of the film, to assure that all of the insecticide contained therein will be able to flow downwardly, into the reservoir 9, in order to charge the bait station [0039]].
Kuntz in view of Smiley and Mayo does not specifically teach a spill recapture area surrounding the tank basin, flow channel and drink basin. Payton teaches spill recapture area 15 [Inner divider 15 is inserted into inner container 121 and functions to prevent spills and leaks of poison, col. 7 lines 24-26; Interior divider 15 is comprised of two domes 64, 66, col. 3 line 59;  surrounding domes 64, 66 is a peripheral trench, col. 3 lines 66-67; Dome 64 is of sufficient volume to contain the liquid poison displaced from reservoir 17 when the bait station is turned on its side, col. 6 lines 64-67, FIG. 4] surrounding the tank basin, flow channel and drink basin for the purpose of providing a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley and Mayo to include a spill recapture area surrounding the tank basin, flow channel and drink basin as taught by Payton because doing so would have provided a spill containment feature for a bait insert for a rodent bait station so that if the bait station were turned on its side, liquid bait displaced from the reservoir will be contained allowing maximal volume of liquid poison to be contained within the bait station and minimizing the frequency that the bait station must be refilled.
b. Regarding claim 17, Kuntz in view of Smiley, Mayo, and Payton teaches (references to Mayo) the spiked bait insert according to claim 16 wherein spike 19 is formed offset from the center of the [a pair of piercing elements, as at 19, including an arcuate segment 20 and canted spike 21, on each end of the reservoir, and these aid in providing for further piercing of the film, to assure that all of the insecticide contained therein will be able to flow downwardly, into the reservoir 9, in order to charge the bait station [0039]].
c. Regarding claim 18, Kuntz in view of Smiley, Mayo, and Payton teaches (references to Mayo) the spiked bait insert according to claim 17 wherein spike 19 is configured to pierce and continuously tear the foil of the sealed tank forming a first arc shaped opening in the foil [a pair of piercing elements, as at 19, including an arcuate segment 20 and canted spike 21, on each end of the reservoir, and these aid in providing for further piercing of the film, to assure that all of the insecticide contained therein will be able to flow downwardly, into the reservoir 9, in order to charge the bait station [0039]].  
d. Regarding claim 19, Kuntz in view of Smiley, Mayo, and Payton teaches (references to Mayo) the spiked bait insert according to claim 18. Kuntz in view of Smiley, Mayo, and Payton does not specifically teach the first arc spans up to 355°. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert taught by Kuntz in view of Smiley, Mayo, and Payton to include the first arc that spans up to 355° because doing so would have provided a suitable arc span piercing the film to assure that all of the liquid poison will be able to flow downwardly to charge the bait station and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
  
Allowable Subject Matter
11.	Claims 7, 8, 10, and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643